,_w_§t_()_"_Q¢}§B (Rev. 02/08/2019j Judgment in a Criminal Petty Case (Moditiecl) . Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DlsTRICT 'oF CALIFORNIA '

United States of America . _ n n JUDGMEN'I` IN A CRIMINAL CASE
V_ _ (For Offenses Committed On or After November 1,1987)

` 'Péula SantOS_LOpeZ Case-Number: 3:19-mj-_21160 _

 

 

 
 

 

 

" Benjamrn J. Chee .. `

De)%ndant". A€{orrrey

7 _REGISTRATION`N(). 7358638[)

 

 

 

 

 

 

 

 

 

_ 'l”AR 11 8 2019
TI-IE DEFENDANT _ .
H pleaded guilty to count(s) l of Complaint cLERK 11 5 DtSTFthTC OURT
suu Tr\ l _ -
§ Wa`s found guilty to_ count(s) - " ` BY mewm.l.nlj.§;°._.ul
after a plea of not guilty.
Acco_rdingly, the defendant 1s adjudged guilty of such count(s) which involve the following offense(s)
'I`itle & Section - _ Nature of Offense ' . - - _' , ` Count Number§s}
8:1325 ` ' ILLEGAL ENTRY (Misdemeanor) ` 1 _1
1:| The defendant has been found not guilty on count(s) . 1 _ _
11 Count(s) ` ' ‘ dismissed on the motion of the_United States.`
' ' _ IMPRlsoNMENT
The defendant is hereby committed to the custody of the United States Bur_eau of P_risons to be
imprisoned for a term of: -` . . . _ z@
' ' m TIME sERvED ' 7 1113 \ days

§ Assessment: $l() WAIVED H Fine: WAIVED
Cou!t recommends USMS, ICE or DHS or other arresting agency return all property and all documents 111
the defendant’ s possession at the time of arrest upon their deportation or removall

` |:1 Court recommends defendant be deported/removed With relative ' _ charged i_n case

 

 

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name residence, or mailing address until all fl_,nes restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
- United States Attorney of any material change 1n the defendant' s economic circumstances

Thursday, l\/iarch 7, 2019

 

7 _ _ _ Date of Im_position of Sentence

Received \ )(

-DUSM _ ' ' U§YRA EsrANLEYMdoNE -
. _ ED ATES MAGI_s'rRA'rE JUDGE

Clerk’s Office_C_opyf - ' - ` _ ` ' 3;19-mj-21`160.

  

